DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Figure 4 shows item 503 not mentioned in the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rast (US 20010046304 A1).

Regarding claim 1, Rast discloses a sound reproducing apparatus comprising: 
a speaker (figure 3, speakers 56a and 56b) that emits sound toward an ear of a user (figure 1 shows headset 10 embodiment, paragraph [0053]); 
a microphone (58a) that collects external sound arriving at the user (paragraph [0053]); and 

a signal processing task that executes: 
hear-through processing that supplies the external sound to the speaker (paragraph [0018]); and 
noise cancellation processing that generates cancellation sound that cancels the external sound and that supplies the cancellation sound to the speaker (paragraph [0023]); 
a storage task that stores: 
control information that specifies a function level of each of the hear-through processing and the noise cancellation processing (storing info for table 1, paragraph [0059]); and 
event information that includes information on a trigger that is an event that instructs event execution (found in table 1, paragraph [0018], recorded sounds or algorithm); and 
a reading task that, when detecting an occurrence of the trigger, reads control information of the event information of which execution is instructed by the trigger, and executes the hear-through processing and the noise cancellation processing in the signal processing task (see figure 2, paragraphs [0051] and [0052] describes running modes).

Regarding claim 2, Rast discloses wherein the control information includes information that controls the signal processing task in any of: 

(ii) a hear-through mode in which the noise cancellation processing is not executed and the hear-through processing is executed at 100%; and 
(iii) an intermediate mode in which the noise cancellation processing is executed at less than 100% and the hear-through processing is executed at less than 100%.

Regarding claim 3, although Rast does not expressly disclose fading in/out sounds, the examiner takes official notice fading in and out audio signals gradually was well known in the art.  The motivation to do so would have been to avoid jarring sudden changes in audio output level, thereby avoiding damage to the hardware or the users ears and avoiding shocking the user.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further comprise wherein the signal processing task, when switching the function level of the noise cancellation processing or the hear-through processing, switches the function level while gradually changing the function level.

Regarding claim 5, Rast discloses wherein the event information includes audio data (the trigger sounds, paragraph [0019]); and 
the process further comprises: 

a supply task that mixes the internal sound that has been outputted in the reproduction task, with the external sound and/or the cancellation sound, and supplies mixed sound to the speaker (paragraphs [0051] and [0052], all sounds attenuated by a “given amount”, may trigger alerts or recorded sounds).

Claim 7 is rejected in an analogous manner to claim 1.
Claims 8, 9, and 11 are rejected in an analogous manner to claims 2, 3, and 5 respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rast (US 20010046304 A1).

Regarding claim 13, Rast discloses a sound reproducing system comprising: 
a sound reproducing apparatus (at least the speakers 56a and 56b of figure 3); and 
a portable terminal device (see at least figure 1, headset housing and portion for interface of figure 4), 
wherein the sound reproducing apparatus comprises: 
a speaker  (figure 3, speakers 56a and 56b) that emits sound toward an ear of a user (figure 1 shows headset 10 embodiment, paragraph [0053]); 
a microphone (58a) that collects external sound arriving at the user (paragraph [0053]); and 
a processor (63) that performs a process by reading and executing instructions stored in a memory (paragraph [0053]), the process comprising signal processing task that executes hear-through processing that supplies the external sound to the speaker (paragraph [0018]), and noise cancellation processing that generates cancellation sound that cancels the external sound and that supplies the cancellation sound to the speaker (paragraph [0023]), 
the portable terminal device comprising a processor (63) that performs a second process by reading and executing instructions stored in a memory (paragraph [0053]), the second process comprising: 

a reading task that, when detecting an occurrence of the trigger, by reading control information of the event information of which execution is instructed by the trigger and outputting the control information to the sound reproducing apparatus, causes the signal processing task to execute the hear-through processing and the noise cancellation processing (see figure 2, paragraphs [0051] and [0052] describes running modes).
Although Rast does not expressly disclose using multiple processors, the examiner takes official notice that using specialized processors for different tasks was well known in the art.  The motivation to use multiple processors would have been to allow for increased speed and performance by using specialized circuitry for each task.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to provide first and second processors.

Claims 14, 15, and 17 are rejected in an analogous manner to claims 2, 3, and 5 respectively.


s 6, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rast (US 20010046304 A1) in view of Gotoh (US 20180341982 A1).

Regarding claim 13, Rast does not expressly disclose the claimed event information.  
Gotoh discloses wherein a storage task (stored via 17 of figure 2) stores a plurality of pieces of event information edited as a scenario (see at least abstract and paragraphs [0007], [0026], [0039]-[0042], plays audio segments based on external triggers such as mic 12, with larger scenario as purpose) in order to provide a guide to a place related to animation, a movie (see at least paragraphs [0073], [0088], [0093], may guide to movie theater), or a drama.
At the time of filing, it would have been obvious to a person of ordinary skill in the art to use the scenarios of Gotoh in the system of Rast for the benefit of proving the user some entertainment, education, or offering an advertisement.  Therefore, it would have been obvious to combine Gotoh with Rast to obtain the invention as specified in claim 6.

Claims 12 and 18 are rejected in an analogous manner to claim 6.


Allowable Subject Matter
Claims 4, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654